Exhibit 99.3 ISLAND BREEZE INTERNATIONAL (A Development Stage Company) FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, (unaudited) TABLE OF CONTENTS Balance Sheets F-1 Statements of Operations F-2 Changes in Stockholder’s Equity F-3 Cash Flows F-4 Notes to Financial Statements F-5 - F-11 ISLAND BREEZE INTERNATIONAL (A Development Stage Company) Balance Sheets (unaudited) March 31, December 31, 2009 2008 ASSETS Current assets Cash and cash equivalents $ 64,769 $ 59,016 Prepaid expenses 5,000 5,000 Total current assets 69,769 64,016 Property and equipment - at cost, net of accumulated depreciation 10,068 10,771 Vessel under renovation - m/v Island Breeze (ex Atlantis) 9,604,282 9,522,632 Vessel under renovation – m/s Casino Royale 6,039,118 5,768,665 $ 15,723,236 $ 15,366,084 LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities Accounts payable $ 218,926 $ 285,255 Accrued expenses 84,285 40,745 Notes payable – officer 91,481 90,371 Convertible notes payable 5,497,589 4,849,643 Total current liabilities 5,892,281 5,266,014 Convertible notes payable – noncurrent 500,000 Stockholder’s equity Common stock - $1.00 par value, 50,000 shares authorized; 100 shares issued and outstanding, both years 100 100 Additional paid-in capital 11,367,212 11,007,297 Deficit accumulated during development stage (1,536,356 ) (1,407,327 ) Total stockholder's equity 9,830,956 9,600,070 $ 15,723,337 $ 15,366,084 See notes to Financial Statements F-1 ISLAND BREEZE INTERNATIONAL (A Development Stage Company) Statements of Operations (unaudited) From Inception on September 27, Three Months Ended March 31, 2006 Through 2009 2008 March 31, 2009 REVENUE $ - $ - $ - COST OF REVENUE - - - GROSS MARGIN - - - General and administrative expenses 129,029 118,120 1,537,549 OPERATING LOSS (129,029 ) (118,120 ) (1,537,549 ) Interest Income - - 1,193 Loss before income tax expense (129,029 ) (118,120 ) (1,536,356 ) Income tax expense - - - NET LOSS $ (129,029 ) $ (118,120 ) $ (1,536,356 ) Loss per share $ (1,290 ) $ (1,181 ) Weighted average number of shares outstanding 100 100 See notes to Financial Statements F-2 ISLAND BREEZE INTERNATIONAL (A Development Stage Company) Statements of Changes in Stockholder’s Equity (unaudited) Deficit Common Stock Additional Accumulated Total Number of Paid-In During Stockholder’s Shares Amount Capital Development Stage Equity Balance at September 27, 2006 (Inception) $ - $ - $ - $ - Issuance of common stock for cash contributions to equity 100 100 5,003,826 - 5,003,926 Net loss - - - (172,009 ) (172,009 ) Balance at December 31, 2006 100 100 5,003,826 (172,009 ) 4,831,917 Additional cash contributions to equity 4,970,795 4,970,795 Net loss (616,907 ) (616,907 ) Balance at December 31, 2007 100 100 9,974,621 (788,916 ) 9,185,805 Additional cash contributions to equity 1,032,676 1,032,676 Net loss (618,411 ) (618,411 ) Balance at December 31, 2008 100 $ 100 $ 11,007,297 $ (1,407,327 ) $ 9,600,070 Additional cash contributions to equity $ 359,915 $ 359,915 Net loss (129,029 ) Balance at March 31, 2009 100 $ 100 $ 11,367,212 $ (1,536,356 ) $ 9,830,956 See notes to Financial Statements F-3 ISLAND BREEZE INTERNATIONAL (A Development Stage Company) Statements of Cash Flows (unaudited) From September 27, Three Months Ended March 31, 2006 (inception) Through 2009 2008 March 31, 2009 Cash flows from operating activities Net loss $ (129,029 ) $ (118,120 ) $ (1,536,356 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 704 821 8,531 Changes in operating assets and liabilities Prepaid expenses - 8,776 (5,000 ) Accounts payable (66,330 ) 21,361 218,926 Accrued expenses 43,540 (64,206 ) 84,285 Net cash used in operating activities (151,115 ) (151,368 ) (1,229,614 ) Cash flows from investing activities Acquisition and renovation of property, and equipment, m/v Island Breeze and m/s Casino Royale (352,103 ) (187,118 ) (15,661,999 ) Net cash used in investing activities (352,103 ) (187,118 ) (15,661,999 ) Cash flows from financing activities Proceeds from the issuance of notes and loans 149,056 - 5,589,070 Proceeds from the issuance of stock and capital contributions 359,915 209,644 11,367,312 Net cash provided by financing activities 508,971 209,644 16,956,382 Net increase (decrease) in cash and cash Equivalents 5,753 (128,842 ) 64,769 Cash and cash equivalent at beginning of Year 59,016 215,855 - Cash and cash equivalent at end of year $ 64,769 $ 87,013 - See notes to Financial Statements F-4 ISLAND BREEZE INTERNATIONAL (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (unaudited) NOTE 1 ORGANIZATION Island Breeze International (the "Company") was incorporated under the laws of the Cayman Islands on September 27, 2006.The Company is a wholly-owned subsidiary of Olympian Cruises, LLC (“Olympian”), a Delaware limited liability company.The Company has not engaged in operations since inception.
